Citation Nr: 1531179	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  12-34 56	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim of entitlement to service connection for a left foot disability.

2. Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1954 to June 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2011, the Veteran requested a Board hearing at a local VA office.  June 2011 Substantive Appeal (VA Form 9).  He withdrew his hearing request in August 2011, but resubmitted the request in May 2013.  August 2011 & May 2013 Statements.  In August 2013, the RO contacted the Veteran by telephone and the Veteran clarified that he did not want a hearing.  The Veteran's hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2014).

The Veteran waived his right to have the RO consider evidence prior to a Board decision.  See April 2013 Waiver.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the electronic record.

The issue of service connection for a left foot disability is addressed in the REMAND section of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. In May 1977, the Board denied the claim of entitlement to service connection for a left foot disability; the Board notified the Veteran of that decision and he did not appeal the decision to the U. S. Court of Appeals for Veterans Claims (Court).

2. Evidence received since the May 1977 Board decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left foot disability.


CONCLUSIONS OF LAW

1. The Board's May 1977 decision denying the claim of entitlement to service connection for a left foot disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a left foot disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Because the Veteran's claim for service connection for a left foot disability has been reopened, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  Essentially, in affording the Veteran a new VA examination after submission of his petition to reopen his claim, the RO performed a de facto reopening of the claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA's duty to fully perform its duty to assist is not triggered unless a claim is reopened).

Reopening 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court emphasized that this standard is a "low threshold" for reopening.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In December 2012, the RO reopened the Veteran's claim for entitlement to service connection for a left foot disability because the evidence submitted was new and material.  December 2012 Supplement Statement of the Case.  The Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In May 1977, the Board denied the Veteran's claim of entitlement to service connection for a left foot disability.  The Veteran was notified of the adverse outcome.  See May 1977 Notification Letter.  He did not appeal the Board's decision and the decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Board denied the Veteran's initial service-connection claim because the evidence of record did not establish a continuity of symptomatology to link the Veteran's left foot disability to service. See May 1977 Board Decision.

New evidence has been received since the May 1977 Board decision that is material to the Veteran's claim of service connection for a left foot disability.  In addition, the RO performed a de facto reopening of the claim by providing the Veteran with a VA medical opinion.  See January 2013 VA Examination Report.  

In August 2011, the Veteran submitted a statement from a physician who treated the Veteran in the 1960s (1964 to 1966), which suggests that the Veteran's left foot disability relates to service.  In June 2013, the Veteran submitted a detailed statement describing how he injured his left foot/ankle in service, required the use of a foot brace to reduce his symptoms, and experienced constant and worsening pain after separation from service in June 1957.  The new evidence raises a reasonable possibility of substantiating the Veteran's service connection claim in that it suggests that the Veteran's current left foot disability links to his reported in-service injury.

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a left foot disability.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim of entitlement to service connection for a left foot disability is granted. 


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The Veteran's claim of entitlement to service connection for a left foot disability is remanded for further development, to include obtaining a new VA examination.

The January 2013 VA examination report is not adequate to make an informed decision on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The VA examiner failed to address the Veteran's reports of chronic left foot pain, to include chronic heel pain, as well as medical evidence that shows that the Veteran has been diagnosed as having plantar fasciitis.  See August 2006 through October 2006 VAMRs; July 2007 VAMRs; Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that a veteran is competent to report what he/she can observe and feel through the senses).  In addition, the Veteran complained that the VA examiner provide a cursory examination and did not ask any questions of the Veteran regarding his left foot disability.  May & June 2013 Statements.  Remand is necessary to obtain a new VA medical examination that accounts for the facts of the case and is responsive to the Veteran's current contentions.




The case is REMANDED for the following actions:

1. Provide the Veteran with release forms and request that he identify and secure any relevant private medical records (PMRs) or other relevant records that are not in the claims file.  If the Veteran returns the forms, attempt to obtain the identified records and associate them with the claims file.  If any records are unavailable, document their unavailability within the claims file and provide the Veteran with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1) (2014).

2. Obtain any outstanding VA medical treatment records (VAMRs) from September 2007 onwards and associate them with the claims file.

3. Rescan the medical documents received on October 17, 1975 and ensure that the scanned documents are legible when viewed in the VBMS electronic claims processing system.

4. After the above development is completed, schedule a VA medical examination with an opinion as to whether the Veteran's current left foot disability relates to his documented, in-service left foot injury.  The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.

The following considerations must govern the opinion:

a. The VA examiner must provide a detailed summary of the Veteran's history of left foot problems, to include chronic heel pain and the use of a left foot/ankle brace.  The examiner's summary must be based on a review of the claims file and may be based on the Veteran's self-reported history of left foot problems.

b. After summarizing the Veteran's history of left foot problems, the examiner must diagnose the Veteran's current left foot disability.  If diagnosis is not possible, the examiner must explain why he or she cannot diagnose the Veteran's current left foot symptoms.

c. If the examiner diagnoses the Veteran's left foot disability, he or she must opine as to whether the disability was caused OR AGGRAVAED by the Veteran's in-service left foot injury as it is established by lay evidence.

d. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY EVIDENCE THAT IS GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

February 2006 & August 2006 VAMRs, noting that X-ray images show calcaneal spurs.

June 2006 VAMRs, suggesting that the Veteran's foot pain may relate to a past injury.

September & October 2006 VAMRs, diagnosing plantar fascitis and noting the use of injections to manage the Veteran's ongoing left foot pain.

July 2007 VAMRs, documenting bilateral heel pain that prevents the Veteran from standing for extended periods.

August 2008 Witness Statement, noting that the Veteran has experienced foot pain for over 50 years.

November 2009 Statement, reporting that the Veteran experienced left foot problems in service and immediately after service and that his left foot symptoms became exacerbated with age.

January 2013 VA Examination Report, diagnosing the Veteran has having ganglion cyst that does not relate to service. 

June 2013 Statement, providing a detailed account of the Veteran's in-service left foot injury and his treatment for ongoing left foot pain.

e. The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience and medical expertise and on established medical principles.  

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


